COURT OF APPEALS OF VIRGINIA

Present:   Chief Judge Moon, Judges Elder and Fitzpatrick


SIDNEY DELWOOD THACKER, SR.
                                          MEMORANDUM OPINION * BY
v.         Record No. 2072-94-2            JUDGE LARRY G. ELDER
                                             DECEMBER 19, 1995
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                   Paul M. Peatross, Jr., Judge


           (Frederick T. Heblich, Jr.; Parker, McElwain &
           Jacobs, P.C., on brief), for appellant. Appellant
           submitting on brief.

           (James S. Gilmore, III, Attorney General;
           H. Elizabeth Shaffer, Assistant Attorney General,
           on brief), for appellee. Appellee submitting
           on brief.



     Sidney Delwood Thacker, Sr. (appellant) appeals his

conviction for second offense driving under the influence (DUI)

in violation of Code §§ 18.2-266 and 18.2-270.    Appellant

contends the evidence failed to support the instant conviction

where the conviction order from appellant's prior DUI offense did

not list the date of the prior offense.    Agreeing with appellant,

we reverse his conviction and remand for further proceedings if

the Commonwealth be so advised.

     The facts reveal that Albemarle County Police arrested and

charged appellant with driving under the influence of alcohol on

April 9, 1994.   At trial in the circuit court on October 14,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
1994, before the Honorable Paul M. Peatross, Jr., the

Commonwealth introduced a certified copy of a prior order signed

by Judge Peatross, which showed an earlier DUI conviction from

May 22, 1992.    Importantly, appellant's May 22, 1992 conviction

order did not provide the date of the offense.

     Appellant argued that without proof of the actual date of

the earlier offense, the Commonwealth failed to prove the instant

charge occurred within ten years of the earlier offense.      Judge

Peatross rejected this argument after noting the date of the

conviction of the prior offense and noting it was he who had

entered the order of the prior conviction.    Judge Peatross

concluded, "that the order was sufficient to prove that the prior

offense contained in that order had occurred within ten years of

the offense for which the defendant was on trial."    Judge

Peatross then found appellant guilty of the charge.
     "It is elementary that the burden is on the Commonwealth to

prove every essential element of the offense beyond a reasonable

doubt."    Dowdy v. Commonwealth, 220 Va. 114, 116, 255 S.E.2d 506,

508 (1979)(citation omitted).    In this case, in order to obtain

the enhanced penalties of Code § 18.2-270, 1 the Commonwealth had

to prove beyond a reasonable doubt that appellant committed the
     1
          This section states, in pertinent part:

     Any person convicted of a second offense committed within a
     period of five to ten years of a first offense under Code
       § 18.2-266 shall be punishable by a fine of not less than
     $200 nor more than $2500 and by confinement in jail for not
     less than one month nor more than one year.




                                 -2-
instant DUI offense within a period of ten years after the first

DUI offense.    The Commonwealth failed to meet this burden.

        The instant offense occurred on April 9, 1994.   The

Commonwealth therefore had to prove the first offense occurred

after April 9, 1984.    The conviction date, listed on the trial

judge's order for appellant's first DUI conviction, was May 22,

1992.    From this, the trial judge took judicial notice that the

first offense must have occurred sometime before May 22, 1992 but

sometime after April 9, 1984.    The trial judge's action in this

regard was improper and constitutes reversible error.
        As this Court has explained:

        Courts may take judicial notice of facts commonly known
        from human experience, but facts which are not commonly
        known must be proved. The individual and extrajudicial
        knowledge of a judge cannot be used to dispense with
        proof of facts not properly the subject of judicial
        notice, and cannot be resorted to for the purpose of
        supplementing the record.


Lassen v. Lassen, 8 Va. App. 502, 507, 383 S.E.2d 471, 474

(1989)(citing Darnell v. Barker, 179 Va. 86, 93, 18 S.E.2d 271,

275 (1942)).    A judge's "personal knowledge cannot be a basis of
judicial notice, at least as to matters of fact."    Charles E.

Friend, The Law of Evidence in Virginia, § 19-2, at 261 (4th ed.

1993 & Supp. 1994)(footnote omitted & emphasis added).

        Accordingly, we reverse the conviction and remand for

further action if the Commonwealth be so advised.

                                              Reversed and remanded.




                                  -3-